Citation Nr: 1534224	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  10-40 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent prior to August 2010, and higher than 30 percent thereafter, for migraine headaches.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) for the period prior to January 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1995 to October 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction has since been transferred to the Newark, New Jersey RO.

The Veteran filed a formal claim for TDIU in January 2015.  This was granted in April 2015, with an effective date starting from January 2015.  The record suggests that her disabilities precluded employment prior to January 2015, therefore the Board has inferred an additional claim of entitlement to TDIU prior to January 2015, as reflected above.  

The Board notes that additional evidence has been associated with the Veteran's claims files since her appeal.  Ordinarily, because her appeal was received prior to February 2013, these matters would be remanded for the RO to readjudicate them and to issue a supplemental statement of the case (SSOC).  As the Board is awarding the highest rating available for headaches, as well as a TDIU for the entire period under consideration, the Veteran is not prejudiced by declining to remand these matters for readjudication.


FINDINGS OF FACT

1.  The Veteran's migraine headaches manifest as very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, and have for the entire period under consideration.

2.  Her disabilities preclude her from obtaining and maintaining substantial gainful employment for the entire period under consideration.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 50 percent initial rating for the migraines for the entire period under consideration.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code (DC) 8100 (2014).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased initial ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2014).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Consistent with the facts found, the rating may be higher or lower for periods of time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's migraine headaches are currently rated under 38 C.F.R. § 4.124a , DC 8100, as 10-percent disabling effective prior to August 2010, and 30-percent disabling thereafter. 

Under this code, a 0 percent rating is assigned for migraines that are less frequent. A 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

After review of the evidence, the Board finds that the Veteran is entitled to an increased rating for the entire period under appeal, and that her symptoms more closely approximate the criteria commensurate with a 50 percent rating.  38 C.F.R. § 4.7.  In January 2009, her physician noted that her migraines were incapacitating when unmedicated, and could last for days.  She had them about twice a month, and they were accompanied by aura, photosensitivity and sensitivity to sound.  At the March 2009 VA examination, she had headaches two to three times a month.  The examiner did not find them prostrating, but did note the Veteran had accompanying nausea and occasional vomiting.  Rest and medication treated her headaches.  In August 2010, her headaches increased to two to three times per week.  She still had nausea and occasional vomiting, and sensitivity to light and sound.  Her headache would subside with medication and rest in a dark, quiet room.  In March 2012, she testified that she needs to lay down and "wait out" her headaches, anywhere from two to four hours, so that they alleviate to a point where she is able to engage in activities.  The September 2012 VA examiner opined that she had prostrating attacks more frequently than once per month.  Her headaches are also productive of economic inadaptability, as they only are alleviated by prolonged rest in a quiet, dark room, which she would require at least once a week but sometimes more.  Although her symptoms were not quite as severe in the beginning of the appeal period, they surpassed the criteria for a 30 percent rating.  In giving her the benefit of the doubt, she has been entitled to a 50 percent rating for the entire period under consideration, which is the highest rating available under this code.  

Extraschedular Consideration

The Board considered whether her claims should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b), which is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

There is a three-step inquiry for determining entitlement to an extraschedular rating.  Thun v. Peake, 22 Vet. App, 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that referral for extraschedular consideration is not warranted in this case.  Her headache symptoms comprise of painful, prostrating, and prolonged attacks, with auras, nausea, and sensitivity to light and sound.  These symptoms and their resulting effects are fully contemplated by the rating schedule, as evidenced by the grant of 50 percent, which includes severe economic inadaptability.  38 C.F.R. § 4.124a , DC 8100.  All of his symptoms were taken into consideration in determining whether her headaches are prostrating, which is not defined in the regulations, and whether there is severe economic inadaptability.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability and that the rating criteria adequately describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, referral for extraschedular consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

TDIU

Although the Veteran did not formally claim entitlement to a TDIU until January 2015, such a claim is considered "part and parcel" of an increased rating claim when it is suggested by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence shows she has been unemployed since separating from active duty, and that her disabilities impact her ability to work.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  

Total disability ratings are authorized for any disability or combination of disabilities, provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a) (2014).  

With the initial 50 percent rating awarded for migraine headaches in this decision, the Veteran's combined rating is 90 percent from October 2007.  See 38 C.F.R. § 4.25 (2014).  As of October 2007, she was also service-connected for: panic disorder with insomnia and generalized anxiety, rated as 50 percent disabling; menorrhagia with dysmenorrhea, rated as 10 percent disabling; temporomandibular joint dysfunction rated as 10 percent disabling; lumbar disc derangement rated as 20 percent disabling; left sacroiliac sprain/strain rated as 10 percent disabling; and, five other noncompensable disabilities.  The Board notes some of these ratings were increased after October 2007.  She therefore meets the criteria for schedular consideration of entitlement to a TDIU for the entire period under appeal.  As noted above, she has not been employed since separating from service, although she has attended some college courses.

After review of the record, the Board finds that she is entitled to a TDIU for the entire period on appeal.  The March 2009 VA examinations shows she was having four panic attacks per week, and her insomnia was not responding well to medication.  She also avoided new relationships and had agoraphobia.  She had frequent headaches that required rest in a quiet dark room.  Her musculoskeletal disabilities affected her ability to stand and walk for prolonged periods of time.  Her disabilities clearly precluded her from obtaining and maintaining substantial gainful employment, and she is entitled to a TDIU.



ORDER

An initial 50 percent rating is granted for migraine headaches, for the entire period under consideration.

A TDIU is granted for the entire period under consideration.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


